Citation Nr: 0500500	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, residuals of left rotator cuff tear with impingement 
syndrome.

2.  Entitlement to service connection for degenerative joint 
disease of the right elbow.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2004.  A transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  Degenerative joint disease, residuals of left rotator 
cuff tear with impingement syndrome, was not present in 
service or manifested for many years thereafter, and no 
current left rotator cuff disorder is otherwise related to 
service.  

2.  Degenerative joint disease of the right elbow was not 
present in service or manifested for many years thereafter, 
and no current right elbow disorder is otherwise related to 
service.  

3.  Degenerative joint disease of the right knee was not 
present in service or manifested for many years thereafter, 
and no current right knee disorder is otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease, residuals of left rotator 
cuff tear with impingement syndrome, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Degenerative joint disease of the right elbow was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Degenerative joint disease of the right knee was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C.A. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him of whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in the December 2002 
rating decision, August 2003 letter, and December 2003 
statement of the case (SOC) of the applicable law and reasons 
for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
service connection to be granted.  Upon consideration of the 
foregoing, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim 
and of who is responsible for producing such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

The veteran underwent VA examination in October 2002 and he 
was afforded a personal hearing at the RO before the 
undersigned Veteran's Law Judge in May 2004.  In addition, 
his service records and private treatment records which he 
has identified have been obtained.  The appellant has not 
identified, and the record does not otherwise indicate, that 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claims has not been obtained.  
Accordingly, VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims.  There is no outstanding request 
for a hearing.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Initially, the Board notes that the veteran's service medical 
records are silent with respect to complaints of or treatment 
for shoulder, elbow, or knee impairment.  The medical 
evidence of record is devoid of reference to any complaints 
of shoulder, elbow, or knee symptoms or diagnoses of 
degenerative joint disease, left rotator cuff tear with 
impingement syndrome, or degenerative joint disease of the 
elbow or knee of either extremity.  Accordingly, although 
current VA and private treatment records document left 
rotator cuff tear with impingement syndrome and degenerative 
joint disease of the left shoulder, right elbow, and right 
knee, the record does not show any treatment for these 
disorders for more than 36 years after discharge from 
service.

The veteran has testified that he injured his left shoulder 
and right elbow as a result of pulling in targets on the 
rifle range and his right knee as a result of jumping off the 
back of a truck.  He recalls that he sought treatment for his 
shoulder and elbow injury at the time of the initial injury 
and was told that he had a strain.  He did not return for 
follow-up treatment.  Similarly, the veteran recalled that he 
sought treatment for his knee at the time of injury and on 
one occasion thereafter for complaints of swelling.  He 
testified that he was not put on physical profile or light 
duty assignment.  The veteran stated that he has experienced 
recurrent left shoulder, right elbow, and right knee 
impairment since his discharge from service.  However, there 
is no competent evidence to support his allegations of 
inservice shoulder, elbow, and knee injury or the associated 
symptoms of such injury after service until 36 years after 
discharge from active duty.  

With respect to the left shoulder claim, private treatment 
records, dated in June 1998, note that the veteran had been 
complaining of left shoulder pain since January 1998, when he 
fell down a step onto his left shoulder.  This treatment 
report reflects that the veteran also hurt his leg at this 
time.  It is further noted that, since the January 1998 
injury, the veteran had been experiencing increasing pain in 
his left shoulder which radiated into his arm.  The 
impression was left rotator cuff tear with impingement.  This 
private treatment report contains information furnished by 
the veteran many years after service during the course of 
seeking medical treatment and is inconsistent with his 
current contentions regarding the etiology of his left 
shoulder disability.

In summary, there is no competent medical evidence of an 
injury or disorder of the left shoulder, right elbow, or 
right knee during active duty service.  Even assuming such 
injury or symptoms, there is no evidence of any continuity of 
symptomatology to etiologically relate such incidents to the 
veteran's current left shoulder, right elbow, and right knee 
problems, and there is no competent medical evidence of 
record to relate such disabilities to his active duty 
service.  Additionally, as noted above, service connection 
for arthritis, namely degenerative joint disease in this 
case, may be presumed if found to exist within one year of 
service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, the medical evidence of record is silent 
with respect to complaints of or treatment for shoulder, 
elbow, and knee impairment, to include degenerative joint 
disease, until many years after service.  Without persuasive 
evidence of such symptoms until many years after service, the 
Board must assume that any left shoulder, right elbow, and 
right knee problems during service were acute in nature and 
resolved without leaving chronic disability. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the issues on appeal.


ORDER

Service connection for degenerative joint disease, residuals 
of left rotator cuff tear with impingement syndrome, is 
denied.

Service connection for degenerative joint disease of the 
right elbow is denied.

Service connection for degenerative joint disease of the 
right knee is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


